Petition for Writ of Mandamus Dismissed and Memorandum Opinion filed
February 21, 2013.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-13-00085-CR



                     IN RE MARTIN VASQUEZ, Relator


                         ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                              351st District Court
                            Harris County, Texas
                        Trial Court Cause No. 1352006

                   MEMORANDUM OPINION
      On August 28, 2012, relator Martin Vasquez was convicted of failure to
comply with sex offender registration requirements and sentenced to eight years in
prison. On February 1, 2013, relator filed a petition for writ of mandamus in this
court. See Tex. Gov’t Code Ann. §22.221; see also Tex. R. App. P. 52. In the
petition, relator complains that his counsel on appeal is not effective and relator
attempts to raise issues challenging his conviction.

      Relator seeks post-conviction habeas relief. Although courts of appeals have
jurisdiction over criminal matters, only the Texas Court of Criminal Appeals has
jurisdiction over matters related to final post-conviction felony proceedings. Ater
v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991) (orig.
proceeding). This includes requests for habeas relief based on assertions of void
convictions. See In re Altschul, 207 S.W.3d 427, 430 (Tex. App.—Waco 2006,
orig. proceeding)

      Because we do not have jurisdiction over the requested relief, the petition for
writ of mandamus is ordered dismissed.

                                              PER CURIAM



Panel consists of Justices Frost, Brown, and Busby.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                          2